                     Case 1:19-cv-07297-VEC Document 34
                                                     33 Filed 10/21/19 Page 1 of 3
                                                                                 2


          1271 Avenue of the Americas |New York, NY 10020
          blankrome.com



           Phone:       (212) 885-5265

           Fax:         (917) 332-3793

           Email:       nromagnoli@blankrome.com




                                                                        October 21, 2019


          FILED VIA CM/ECF

          The Hon. Valerie E. Caproni
          Thurgood Marshall
          United States Courthouse
          Courtroom 443
          40 Foley Square
          New York, NY 10007
          CaproniNYSDChambers@nysd.uscourts.gov

                            Re:      Travelers Casualty and Surety Company of America v. Cohen, Weiss and
                                     Simon LLP, et. al., Case No. 19-cv-7297 –Consent Request for an
                                     Extension of Time to Respond to the Complaint

          Dear Judge Caproni:

                 Defendants Cohen, Weiss and Simon LLP, Jani K. Rachelson, and Marcelle J. Henry (the
          “Cohen Weiss Defendants”), with the consent of Plaintiff Travelers Casualty and Surety
          Company of America (“Travelers”), respectfully request an extension of time to file their
          response to the Complaint in the referenced action from October 23, 2019 to October 30, 2019.
          A copy of a proposed order is filed herewith.

                  As the Court may recall from Travelers’ September 6, 2019 Letter Motion requesting an
          adjournment of the initial pre-trial conference that was originally scheduled for September 27,
          2019 (Docket # 19), the parties have been engaged in mediation and continued discussions
          regarding possible settlement of both the underlying claims and the instant insurance coverage
          action. An extension of time to respond to the Complaint will aid in those efforts. Please note
          the parties are not seeking an adjournment of the November 22, 2019 initial pre-trial conference
          (Docket #22) at this time.

                  This is the Cohen Weiss Defendants’ first request for an extension. Thank you for your
          attention to this matter.




                                                     Blank Rome LLP | blankrome.com


156819.00601/121963190v.3
                    Case 1:19-cv-07297-VEC Document 34
                                                    33 Filed 10/21/19 Page 2 of 3
                                                                                2



          Travelers
          October 2, 2019
          Page 2


                                                     Sincerely,

                                                     /s/ Natasha Romagnoli

                                                     Natasha Romagnoli
                                                     Partner




156819.00601/121963190v.3
          Case
           Case1:19-cv-07297-VEC
                1:19-cv-07297-VEC Document
                                   Document33-1
                                            34 Filed
                                                Filed10/21/19
                                                      10/21/19 Page
                                                                Page31ofof31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA

                            Plaintiff,                      Case No.: 19-cv-7297 (VC)

v.

COHEN, WEISS AND SIMON LLP, DAVID R.                      USDC SDNY
HOCK, JANI K. RACHELSON, and MARCELLE                     DOCUMENT
J. HENRY                                                  ELECTRONICALLY FILED
                                                          DOC #:
                        Defendants.                       DATE FILED: 10/21/2019
____________________________________________

                                 PROPOSED ORDER

         THE COURT, having considered Defendants COHEN, WEISS and SIMON,

LLP, JANI K. RACHELSON, and MARCELLE J. HENRY’s letter request for an

extension of time to respond to Plaintiff’s Compliant, dated October 21, 2019, and

good cause appearing therefore, finds as follows: Defendants shall have until

October 30, 2019, to file a response to Plaintiff’s Complaint.


         IT IS SO ORDERED.


Dated: October 21, 2019
                                         Honorable Valerie E. Caproni
                                         United States District Court Judge




                                          -1-
156819.00601/122103668v.1
